IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEVEN BURDA,                               : No. 91 MM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
ALLA KORENMAN,                              :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.